              Case 18-12012-LSS   Doc 1012-1   Filed 09/02/20   Page 1 of 5




                                      Exhibit A




DOCS_DE:230482.1
               Case 18-12012-LSS             Doc 1012-1         Filed 09/02/20        Page 2 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited Case No.: 18-12012 (LSS)
liability company, et al.1,
                                         (Jointly Administered)
                     Debtors.
                                                             Re Docket No: 979

    ORDER SUSTAINING PLAN ADMINISTRATOR’S FOURTH (NON-SUBSTANTIVE)
               OBJECTION TO CERTAIN DUPLICATIVE CLAIMS

         Upon consideration of the Plan Administrator’s Fourth (Non-Substantive) Objection to

Certain (A) Duplicative Claims and (B) Insufficient Documentation Claims (the “Fourth

Omnibus Objection”);2 and the Court having considered the Hurwitz Declaration in support of

the Fourth Omnibus Objection; and it appearing that notice of the Fourth Omnibus Objection

was good and sufficient upon the particular circumstances and that no other or further notice

need be given; and the Court having considered the Fourth Omnibus Objection, the claims listed

on Exhibit 1 attached thereto, and any responses thereto; and upon the record herein and at the

hearing held before the Bankruptcy Court; and after due deliberation thereon; and good and

sufficient cause appearing therefor; it is hereby

         FOUND AND DETERMINED THAT:

                   1.       The Fourth Omnibus Objection is a core proceeding under 28 U.S.C.

1
 The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC
(7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’
address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but
not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media
Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter
11 cases.
2
  Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the Fourth
Omnibus Objection.



DOCS_NY:40268.6
             Case 18-12012-LSS          Doc 1012-1        Filed 09/02/20     Page 3 of 5




 § 157(b)(2); and

                  2.     Each holder of a claim (as to each, a “Claim”) listed on Exhibit 1

 attached hereto was properly and timely served with a copy of the Fourth Omnibus Objection,

 this Order, the accompanying exhibits, and the notice; and

                  3.     Any entity known to have an interest in the Claims subject to the Fourth

 Omnibus Objection has been afforded reasonable opportunity to respond to, or be heard

 regarding, the relief requested in the Fourth Omnibus Objection; and

                  4.     The relief requested in the Fourth Omnibus Objection is in the best

 interests of the Liquidating Debtors’ creditors, Estates, and other parties in interest; and it is

 therefore

                  ORDERED, that the Fourth Omnibus Objection is SUSTAINED as to each of the

Duplicative Claims listed on Exhibit 1 attached hereto; and is further

                  ORDERED, that each of the Duplicative Claims listed on the attached Exhibit 1

 is hereby disallowed and expunged in its entirety, without prejudice to the treatment of any

 claim listed in the “Remaining Claim” column on Exhibit 1; and it is further

                  ORDERED, that to the extent applicable to the Objection, Local Rules 3007-

 1(f)(i) and (iii) are hereby waived; and it is further

                  ORDERED, that nothing in the Fourth Omnibus Objection or this Order shall be

 construed as an allowance of any Claim, including, but not limited to, any of the Remaining

 Claims or Surviving Claims, and all of the Plan Administrator’s rights and the rights of other

 parties in interest to object to any of the Claims or any other claims (filed or not) which may be



                                                   2
DOCS_NY:40268.6
             Case 18-12012-LSS         Doc 1012-1      Filed 09/02/20      Page 4 of 5




 asserted against the Debtors on any other grounds, including, but not limited to, 11 U.S.C. §

 502(d), are preserved. Additionally, should one or more of the grounds of objection stated in

 the Fourth Omnibus Objection be dismissed, the Plan Administrator’s rights and the rights of

 other parties in interest to object on other stated grounds or on any other grounds that they

 discover during the pendency of these cases are further preserved; and it is further

                  ORDERED, that the rights of the Liquidating Debtors to setoff, counterclaim and

 recoupment including, but not limited to, in respect of security deposits, against the allowed

 amount of any Claims are preserved; and it is further

                  ORDERED, that this Court shall retain jurisdiction over any matters related to or

 arising from the Fourth Omnibus Objection or the implementation of this Order; and it is further

                  ORDERED, that each Claim and the objections by the Plan Administrator to

 such Claim, as set forth on Exhibit 1 hereto, constitutes a separate contested matter as

 contemplated by Bankruptcy Rule 9014 and Local Rule 3007-1. This Order shall be deemed a

 separate Order with respect to each Claim. Any stay of this Order pending appeal by any

 claimants whose Claims are subject to this Order shall only apply to the contested matter which

 involves such claimant and shall not act to stay the applicability and/or finality of this Order

 with respect to the other contested matters listed in the Fourth Omnibus Objection or this Order.




                                                  3
DOCS_NY:40268.6
                               Case 18-12012-LSS        Doc 1012-1      Filed 09/02/20   Page 5 of 5


                                                 OPEN ROAD FILMS, LLC
                                                    Duplicative Claims
                                                         Exhibit 1
                                                   Remaining       Duplicate or       Claim       Surviving
                                                                                                                    Reason for
           Name of Claimant        Debtor            Claim       Amended Claim       Amount         POC
                                                                                                                   Disallowance
                                                    Number       to be Disallowed                  Amount

CREATIVE ARTISTS AGENCY, LLC
ATTN.: DAVID SOOKIAZIAN
2000 AVENUE OF THE STARS                                                                                        Effect of substantive
LOS ANGELES, CA 90067                                                                                           consolidation; claim
                                  Open Road
                                                       333             335          $653,750.00   $653,750.00     to be expunged.
                                Releasing, LLC
CREATIVE ARTISTS AGENCY, LLC                                                                                    Duplicative of Claim
ERIKA SCHREIBER                                                                                                       No. 333
405 LEXINGTON AVE, 21ST FL
NEW YORK, NY 10174


CREATIVE ARTISTS AGENCY, LLC
ATTN.: DAVID SOOKIAZIAN
2000 AVENUE OF THE STARS                                                                                        Effect of substantive
LOS ANGELES, CA 90067                                                                                           consolidation; claim
                                  Open Road
                                                       333             337          $653,750.00   $653,750.00     to be expunged.
                                  Films, LLC
CREATIVE ARTISTS AGENCY, LLC                                                                                    Duplicative of Claim
ERIKA SCHREIBER                                                                                                       No. 333
405 LEXINGTON AVE, 21ST FL
NEW YORK, NY 10174


CREATIVE ARTISTS AGENCY, LLC
ATTN.: DAVID SOOKIAZIAN
                                                                                                                Effect of substantive
2000 AVENUE OF THE STARS
                                                                                                                consolidation; claim
LOS ANGELES, CA 90067           OR Productions
                                                       333             339          $653,750.00   $653,750.00     to be expunged.
                                    LLC
                                                                                                                Duplicative of Claim
CREATIVE ARTISTS AGENCY, LLC
                                                                                                                      No. 333
ERIKA SCHREIBER
405 LEXINGTON AVE, 21ST FL
NEW YORK, NY 10174

 DOCS_NY:40237.2
